EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
this 29th day of October 2007, by and between Skins Inc., a Nevada corporation
(the “Company”), and DEBORAH A. GARGIULO, an individual (the “Executive”).
Company or Executive are sometimes referred to herein as a “party,” or
collectively, as the “parties”.
 
WHEREAS, the Company desires to employ the Executive in the position of Chief
Financial Officer and to have the benefits of her expertise and knowledge;
 
WHEREAS, the Executive desires to be employed by the Company as its Chief
Financial Officer; and
 
WHEREAS, the parties desire to enter into this Agreement to establish the terms
and conditions of the Executive’s employment as Chief Financial Officer of the
Company.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, and for other good and valuable consideration, it is
hereby agreed by and between the parties hereto as follows:


1. Employment, Duties, and Authority.
 
1.1  Employment. The Company hereby employs Executive per the terms of this
agreement as the Chief Financial Officer of the Company and Executive hereby
accepts such terms of employment as of the date hereof pursuant to the terms,
covenants and conditions set forth herein. Executive shall report to the Chief
Executive Officer of the Company and shall report directly to the Board of
Directors of the Company.
 
1.2  Duties and Authority. During the Term of this Agreement, Executive shall
serve as the Company’s Chief Financial Officer, and, in such capacity, shall
perform the duties and functions and have the authority that is commensurate
with such position and such other duties, functions, and authority consistent
with her status as Chief Financial Officer of the Company as may be assigned by
the Company’s Chief Executive Officer and Board of Directors. Executive’s level
of authority shall at all times be subject to the policies and directives of the
Board of Directors as they may from time to time deem in the best interests of
the Company.
 
1.3  Time and Efforts. Executive shall devote her best efforts, energies, skills
and attention to the business and affairs of the Company. Executive shall also
devote substantially all of her business time to her duties hereunder and shall,
to the best of her ability, perform such duties in a manner that will faithfully
and diligently further the business interests of the Company. Executive’s
services shall be exclusive to the Company, but does not limit Executive’s right
to be involved in other not-for-profit, civic or charitable activities, provided
that such activities do not materially interfere with the providing of her
services hereunder.
 
 
 

--------------------------------------------------------------------------------

 
2. Term.
 
The term of employment under this Agreement shall be for a period of three (3)
years commencing on the date hereof (the “Term”), unless terminated earlier
pursuant to the provisions of Section 5 below. Thereafter, this Agreement shall
automatically be renewed for successive one-year terms unless either party shall
give the other no less than one hundred and eighty (180) days prior written
notice of intent not to renew this Agreement.
 
3. Compensation and Benefits.
 
As the total consideration for Executive’s services rendered hereunder,
Executive shall be entitled to the following:
 
3.1  Base Salary. Executive shall be paid an annual base salary of Two Hundred
Thousand Dollars ($200,000) per year (“Base Salary”) beginning on the date
hereof and payable in regular installments in accordance with the customary
payroll practices of the Company. The Base Salary shall be subject to all
legally required deductions and withholdings. The Base Salary will be reviewed
by the Board of the Directors of the Company annually in a manner that is
consistent with Company’s compensation policy. The Base Salary may be increased
(but not decreased without Executive’s written consent) from time to time by the
Board of Directors in its absolute discretion, the determination of which shall
be based upon such standards, guidelines and factual circumstances as the Board
of Directors or its Compensation Committee deems relevant, including, without
limitation, the operating results for the Company during such calendar year, the
importance of the efforts of Executive in achieving such operating results and
the achievement by the Company and/or Executive of performance goals previously
established by the Board of Directors for such year.
 
3.2  Annual Incentive Bonus. During each calendar year, or part thereof, the
Company may pay Executive an annual performance bonus as determined by the Board
of Directors or the Compensation Committee of the Company, in their sole
discretion, the determination of which shall be based upon such standards,
guidelines and factual circumstances as the Board of Directors or its
Compensation Committee deems relevant, including, without limitation, the
operating results for the Company during such calendar year, the importance of
the efforts of Executive in achieving such operating results and the achievement
by the Company and/or Executive of performance goals previously established by
the Board of Directors for such contract year. The performance bonus review for
Executive shall occur at such times consistent with the Company’s compensation
policy and procedures for executive officers. The annual performance bonus shall
be up to forty percent (40%) of the Base Salary and may be paid in cash and/or
stock options, at the discretion of the Board of Directors; provided that,
however, the value of any stock option granted shall not be counted against the
forty percent maximum limit. Bonuses granted to Executive under this Section
3.2, if any, shall be paid no later than as is consistent with the Company’s
policies for payment of annual incentive bonuses to its executive officers.
 
3.3  Expenses. During employment, Executive is entitled to reimbursement for
reasonable and necessary business expenses incurred by Executive in connection
with the performance of Executive’s duties. Payments to Executive will be made
upon presentation of itemized statements of such business expenses in such
detail as the Company may reasonably require and pursuant to applicable Company
policy. In addition, Executive shall receive $500 per month for purposes of an
automobile allowance to be paid in accordance with the customary payroll
practices of the Company. The Company shall pay reasonable legal fees actually
incurred by Executive in connection with the negotiation of this Agreement up to
One Thousand Dollars ($1,000) upon presentation of an invoice for legal
services.
 
 
2

--------------------------------------------------------------------------------

 
3.4  Vacation. Executive shall be entitled to receive four (4) weeks of paid
vacation each calendar year. Any unused vacation days shall be carried over to
the next calendar year, provided Executive shall be entitled to no more than six
(6) weeks of paid vacation in any calendar year. All vacation leave is subject
to and in accordance with the vacation policies of the Company with respect to
senior executives as are in effect from time to time.
 
3.5  Benefits. Executive shall be entitled to participate in and receive all
other benefits made available by the Company to its executives, subject to and
on a basis consistent with the terms, conditions, co-payments and overall
administration of such plans and arrangements, including without limitation,
medical, dental, vision, life and disability insurance plans and coverage, and
any applicable 401k or other pension plans, to the extent they are provided.
 
3.6 Insurance and Indemnification. Executive shall receive coverage under the
Company’s director’s and officer’s liability insurance policy and
indemnification in accordance with the Company’s Certificate of Incorporation.


4. Equity Compensation.
 
4.1  Participation in Stock Option Plan.
 
Executive has been granted a total of Two Hundred Thousand (200,000) options
exercisable at fair market value on the date of grant (the “Options”) under the
Company’s 2005 Incentive Plan (the “Plan”) subject to the terms and conditions
of the Plan and the Company’s standard Stock Option Agreement.
 
4.2 Vesting Schedule.


All Options outstanding on the date of a Change of Control, as defined in the
Plan, that have not previously vested or terminated under the terms of the
option agreement shall be immediately and fully vested and exercisable upon the
date of a Change of Control.


5. Termination.
 
5.1  Termination For Cause. The Company may terminate Executive’s employment for
Cause if the Company determines that Cause exists.
 
(a)  For purposes of this Agreement, “Cause” shall mean
 
(i)  A material act of dishonesty, fraud, embezzlement, or misappropriation of
funds or proprietary information in connection with the Executive’s
responsibilities;
 
 
3

--------------------------------------------------------------------------------

 
(ii)  Executive’s conviction of, or plea of nolo contendere to, a felony or a
crime involving moral turpitude which, directly or indirectly, has a material
adverse effect on the Company;
 
(iii)  Executive’s willful or gross misconduct in connection with her employment
duties which, directly or indirectly, has a material adverse effect on the
Company; or
 
(iv)  Executive’s habitual failure or refusal to perform her employment duties
under this Agreement, if such failure or refusal is not cured by Executive
within ten (10) days after receiving written notice thereof from the Company.
 
(b)  In the event that Executive’s employment is terminated pursuant to this
Section 5.1:


(i) The Company shall pay to Executive, or her representatives, on the date of
termination of employment (the “Termination Date”) only that portion of the Base
Salary provided in Section 3.1 that has been earned to the Termination Date, and
any accrued but unpaid Vacation pay provided in Section 3.4, and any expense
reimbursements due and owing to Executive as of the Termination Date; and


(ii) Executive shall not be entitled to (i) any other salary, compensation, or
severance, (ii) any Bonus pursuant to Section 3.2, (iii) any further vesting of
stock options held, nor (iv) any Benefits pursuant to Section 3.5, except for
benefit continuation under COBRA or similar state or federal legislation, as
permissible by law.


5.2  Termination Due to Disability. Executive’s employment hereunder may be
terminated by the Company, to the extent permitted by law, in the event that
Executive has been unable to perform her duties under this Agreement due to
injury or illness for an aggregate of 180 days (inclusive of weekends and
holidays) within any 12-month period, or in the event Executive is unable to
perform the essential functions of her job due to a physical or mental
disability and after reasonable accommodation made by the Company, by providing
Executive with written notice of termination. In such event, the Company shall
provide notice to Executive and make payment to the Executive of all accrued
salary, bonus compensation to the extent fully earned and vested, vested
deferred compensation (other than pension plan or profit sharing plan benefits
which will be paid in accordance with the applicable plan), any benefits under
any plans of the Company in which Executive is a participant to the full extent
of the Executive's rights under such plans, accrued vacation pay and any
appropriate business expenses incurred by the Executive in connection with her
duties hereunder, all to the date of termination, with the exception of any
medical and dental benefits which, if applicable, shall continue through the
expiration of this Agreement, but the Executive shall not be paid any other
compensation or reimbursement of any kind, including without limitation,
Severance Pay or Continued Benefits as defined in Section 5.4(a).
 
5.3 Termination Due to Death. In the event of the Executive’s death during the
term of this Agreement, the Executive's employment shall be deemed to have
terminated as of the last day of the month during which her death occurs and the
Company shall promptly pay to her estate or such beneficiaries as the Executive
may from time to time designate all accrued salary, bonus compensation to the
extent earned, vested deferred compensation (other than pension plan or profit
sharing plan benefits which will be paid in accordance with the applicable
plan), any benefits under any plans of the Corporation in which the Executive is
a participant to the full extent of the Executive’s rights under such plans,
accrued vacation pay and any appropriate business expenses incurred by the
Executive in connection with her duties hereunder, all to the date of
termination, but the Executive's estate shall not be paid any other compensation
or reimbursement of any kind, including without limitation, Severance Pay or
Continued Benefits as defined in Section 5.4(a).
 
 
4

--------------------------------------------------------------------------------

 
5.4  Termination Without Cause or for Good Reason.
 
(a) Executive may voluntarily terminate employment for Good Reason. For purposes
of this Agreement, “Good Reason” shall mean the a material breach by the Company
of this Agreement, provided such breach is not cured by the Company within
thirty (30) days from the date the Executive delivers a written notice of
termination for Good Reason, where such notice shall include the specific
section of this Agreement which was relied upon and the reason that the
Company's act or failure to act has given rise to her termination for Good
Reason. Company may terminate Executive’s employment without Cause. In the event
the Executive’s employment is terminated by the Company without Cause, or by the
Executive for Good Reason, the Company shall continue to be responsible to
Executive for the payment of all Base Salary Amount solely for the Severance
Period, as defined below, payable on the Company’s usual paydays (“Severance
Pay”); provided, however, that (i) Executive shall perform her covenants, duties
and obligations under Sections 6.1 and 6.2 and (ii) Executive executes a
separation agreement that includes a general mutual release by the Company and
Executive in favor of the other and their successors, affiliates and estates to
the fullest extent permitted by law, drafted by and in a form reasonably
satisfactory to the Company and Executive, and Executive does not revoke the
mutual general release within any legally required revocation period, if
applicable. All legally required and authorized deductions and tax withholdings
shall be made from the Severance Pay, including for wage garnishments, if
applicable, to the extent required by law. Company shall continue to provide
Executive during the Severance Period continued coverage under the medical and
other health plans of Company, as permissible under law, in which Executive was
a participant immediately prior to the date of her termination, subject to
timely payment by Executive of all premiums, contributions and other co-payments
required to be paid during such period by senior executives of Company under the
terms of such plans as in effect from time to time (“Continued Benefits”). For
purposes of this Agreement, Severance Period shall mean a period of Nine (9)
months where the termination of Executive’s employment occurs during the first
year of employment under this Agreement, (ii) a period of Ten (10) months where
the termination of Executive’s employment occurs during the second year of
employment under this Agreement, and (iii) a period of Eleven (11) months where
the termination of Executive’s employment occurs during the third year of
employment under this Agreement.
 
(b) In addition, Executive shall be paid all accrued salary, bonus compensation
to the extent earned, vested deferred compensation (other than pension plan or
profit sharing plan benefits which will be paid in accordance with the
applicable plan), any benefits under any plans of the Company in which the
Executive is a participant to the full extent of the Executive’s rights under
such plans (including the immediate vesting of any unvested Options,
notwithstanding any provisions of the Option award agreement to the contrary),
accrued vacation pay and any appropriate business expenses incurred by the
Executive in connection with her duties hereunder, all to the date of
termination. The Company shall take all actions necessary, including formal
consent by the Compensation Committee if necessary, to effect the terms of this
Section 5.4 (b).
 
 
5

--------------------------------------------------------------------------------

 
(c) Neither Severance Pay nor Continued Benefits awarded to the Executive
hereunder shall be reduced by reason of any amounts that may be payable to
Executive following the termination of Executive’s employment hereunder.


(d)  Any delay in payments to the Executive of up to 6 months to the extent (and
only to the extent) needed to avoid the application of Section 409A of the
Internal Revenue Code of 1986 shall not be considered a breach by the Company of
its obligations hereunder.
 
6. Confidentiality; Non-Solicitation.
 
6.1  Confidentiality. Executive agrees that she will not use or disclose to any
third party any trade secret, information, knowledge or data not generally known
or available to the public which Executive may have learned, discovered,
developed, conceived, originated or prepared during or as a result of
Executive’s employment by the Company with respect to the operations,
businesses, affairs, products, services, technology, intellectual properties,
operations, customers, clients, policies, procedures, accounts, personnel,
concepts, format, style, techniques or software of the Company (collectively
“Confidential Information”) during the Term and thereafter. Executive agrees to
execute and deliver, as requested by the Company, reasonable confidentiality
agreements with respect to the Confidential Information and consistent with this
Agreement. Immediately following the termination of Executive’s employment with
the Company, Executive will return to the Company all materials, except for
Executive’s rolodex or personal phone book and other personal items provided to
Executive by the Company during the Term hereof, all works created by Executive
or others in the course of her or their employment duties during the term of
Executive’s employment hereunder, and all copies thereof. Notwithstanding the
foregoing, the limitations imposed on Executive pursuant to this Section 6.1
shall not apply to Executive’s (i) compliance with legal process or subpoena, or
(ii) statements in response to inquiry from a court or regulatory body, provided
that Executive gives the Company reasonable prior written notice of such
process, subpoena or request.
 
6.2  Non-Solicitation. Executive agrees that at all times during the Term of
this Agreement and for one (1) year after the termination of Executive’s
employment with the Company, Executive, except on behalf of the Company, shall
not, directly or indirectly, and in any way as related to the Business (as
defined below), as it may change from time to time:
 
(a)  Solicit or attempt to solicit the business of any customer or client of the
Company;
 
(b)  Induce or attempt to induce any client or customer of the Company to reduce
its business with the Company; or
 
(c)  Induce or attempt to induce any employee of the Company to terminate her or
her employment with the Company or attempt to hire any such person.
 
 
6

--------------------------------------------------------------------------------

 
 
7. Developmental Rights.


Executive agrees that any developments by way of invention, design, copyright,
trademark or other matters which may be developed or perfected by her during the
term hereof, and which relate to the business of the Company or its subsidiaries
or affiliates, shall be the property of the Company without any interest therein
by Executive, and she will, at the request and expense of the Company, cooperate
with the Company in applying for and prosecuting letters patent thereon in the
United States or in foreign countries if the Company so requests, and will
assign and transfer the same to the Company together with any letters patent,
copyrights, trademarks and applications therefore; provided, however, that the
foregoing shall not apply to an invention that Executive develops entirely on
her own time without using the Company’s equipment, supplies, facilities or
trade secret information except for those inventions that either (i) relate at
the time of conception or reduction to practice of the invention to the
Company’s business, or actual or demonstrably anticipated research or
development of the Company; or (ii) result from any work performed by Executive
for the Company.




8. Notices.


All notices and other communications required or permitted under this Agreement,
which are addressed as provided below (or otherwise provided in writing by the
party to receive such notice) shall be delivered personally, or sent by
certified or registered mail with postage prepaid, or sent by Federal Express or
similar courier service with courier fees paid by the sender, and, in either
case, shall be effective upon delivery.


If to the Company:
Skins Inc.
 
1115 Broadway, 12th Floor
 
New York, NY 10010
   
If to Executive:
Deborah Gargiulo
 
[PERSONAL ADDRESS]



9. Assignability.
 
This Agreement is personal in nature, and neither this Agreement nor any part of
any obligation herein shall be assignable by Executive. The Company shall be
entitled to assign this Agreement to any affiliate or successor of the Company
that assumes the ownership or control of the business of the Company, and the
Agreement shall inure to the benefit of any such successor or assign.
 
10. Entire Agreement.
 
This Agreement contains the entire agreement between the Company and Executive
with respect to the subject matter hereof, and supersedes all prior oral and
written agreements between the Company and Executive with respect to the subject
matter hereof.
 
 
7

--------------------------------------------------------------------------------

 
11. Captions. 
 
The Section captions herein are inserted only as a matter of convenience and
reference and in no way define, limit or describe the scope of this Agreement or
the intent of any provisions hereof.
 
12. Waivers and Further Agreements.
 
Neither this Agreement nor any term or condition hereof may be waived or
modified in whole or in part as against the Company or Executive except by a
written instrument executed by or on behalf of the party to be charged
therewith. Each of the parties agrees to execute all such further instruments
and documents and to take all such further action as the other party may
reasonably require in order to effectuate the terms and purposes of this
Agreement as stated herein.
 
13. Amendments. 
 
This Agreement may not be amended, nor shall any change, modification, consent
or discharge be effected, except by a written instrument executed by or on
behalf of the party against whom enforcement of any change, modification,
consent or discharge is sought.
 
14. Applicable Law; Severability.
 
This Agreement shall be interpreted, construed and enforced in accordance with
the laws of the State of New York, without regard or effect being given to that
State’s choice of law or conflict of law provisions. If any provision of this
Agreement shall be held to be illegal, invalid, or unenforceable, such provision
shall be construed and enforced as if it had been more narrowly drawn so as not
to be illegal, invalid or unenforceable, and such illegality, invalidity or
unenforceability shall have no effect upon and shall not impair the
enforceability or any other provision of this Agreement.
 
15. No Conflicting Obligations.
 
Executive represents and warrants to the Company that she is not now under any
obligation to any person other than the Company, which would prevent Executive’s
performance of any of the covenants or duties hereinabove set forth, and that
Executive is not subject to any restrictive covenant, restraint, or agreement as
a result of any employment with a prior employer.
 
16. Resolution of Disputes - Binding Arbitration. 
 
Pursuant to the Federal Arbitration Act and applicable state law, the parties
mutually agree that all disputes arising out of or relating to this Agreement,
the matters covered herein, and Executive's employment with the Company shall be
decided by final and binding arbitration pursuant to the American Arbitration
Association Rules and Procedures for Employment Disputes in effect at the time.
Among the disputes that must be submitted to arbitration are those concerning
the interpretation, enforcement or alleged breach of this Agreement, and the
termination of Executive’s employment, as well as those based on state and/or
federal civil rights and discrimination laws, and other state and/or federal
statutes, torts, and public policies, regardless of whether such disputes are
asserted against the Company or its related entities, employees or agents, or
against the Executive. The arbitration shall be held in New York City. The
decision or award of the Arbitrator shall be issued in writing pursuant to New
York law and shall be final and binding on all parties, subject only to such
limited review as may be permitted or required by New York law. The prevailing
party shall be entitled to recover all provable damages and other remedies that
would otherwise be available at law or equity in a civil action, including costs
and fees that may be awarded by any applicable statute. Executive and the
Company agree that the right to take limited discovery and the right to seek
injunctive or other equitable relief in court prior to the arbitration shall be
available to either party pursuant to applicable New York law covering the
arbitration of disputes, but the right to pursue a civil action or seek a jury
trial is waived and shall not be available pursuant to this agreement to
arbitrate all disputes.
 
 
8

--------------------------------------------------------------------------------

 
17. Counterparts.
 
This Agreement may be executed in one or more facsimile counterparts, and by the
parties hereto in separate facsimile counterparts, each of which when executed
shall be deemed to be an original while all of which taken together shall
constitute one and the same instrument.
 
 
[SIGNATURE PAGE TO FOLLOW]
 
 
 
9

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.
 
 
        COMPANY:


        SKINS INC.


        /s/ Mark Klein                                      
        Mark Klein, Chief Executive Officer   


 
 
        EXECUTIVE:
 
        DEBORAH A. GARGIULO


        /s/ Deborah A. Gargiulo                    
 
 




 
10

--------------------------------------------------------------------------------

 
 